Case 3:15-cv-01477-BJD-JBT Document 171 Filed 11/20/19 Page 1 of 3 PageID 5853
Case 3:15-cv-01477-BJD-JBT Document 171 Filed 11/20/19 Page 2 of 3 PageID 5854




  Final Infringement Contentions                               November 20, 2019

  Final Invalidity Contentions                                 December 23, 2019

  Close of Fact Discovery                                        January 30, 2020

  Expert Reports of Parties with Burden of Proof,               February 13, 2020
  includino Secondary Considerations
  Rebuttal Expert Reports                                          March 13, 2020

  Completion of Expert Witness Depositions                            April 3, 2020

  Mediation                                Deadline:                 April 17, 2020
                                           Mediator:                          TBD1
                                            Address:
                                          Telephone:

  Final Day for Filing Dispositive Motions,                          April 17, 2020
  Daubert/Kumho Tire Motions
  Final Day to Respond to Dispositive and                              May 8, 2020
  Daubert/Kumho Tire Motions

  Motions In Limine                                                    July 8, 2020

  Responses to Motions In Limine                                     July 15, 2020

  All Other Motions                                                  July 15, 2020

  Joint Final Pretrial Statement                                     July 15, 2020

  Final Pretrial Conference:                                         July 22, 2020
                                                                         10:00 AM
                                                                   Courtroom 12C

  Trial Term Begins:                                              August 3, 2020
                                                                       9:00 A.M.
                                                                 Courtroom 12C
                                                       (TSD-Trial type & Length)



       1 As ordered herein, the parties must select a court-approved mediator, who is
 acceptable to all parties and inform the Court of the Mediator's name, address and
 telephone number no later than November 29, 2019.




                                              -2-
Case 3:15-cv-01477-BJD-JBT Document 171 Filed 11/20/19 Page 3 of 3 PageID 5855
